Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered.
 
Response to Arguments

Applicant's arguments filed June 1, 2021 have been fully considered [see applicant’s arguments pg. 7 section “Allowable Subject Matter”].

Drawings

The drawings are objected to under 37 CFR 1.83(a) because figures 9A and 9B use rectangular/circular boxes to represent some elements, and the boxes do not include a label to indicate what each box represents. All rectangular/circular boxes must include a label describing what each box represents so one of ordinary skill in the art could quickly identify what each box represents. Therefore, boxes 10 and 30 in figures 9A and 9B must include a label in addition to the numbering. No new matter should be entered
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 10 and 12-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 1, the claim recites in the last line “wherein the passive circuits each have”. It is unclear if the recited “passive circuits” is referring only to the previously recited “plurality of passive circuits” or is referring to both the recited “plurality of passive circuits” and the recited “passive circuit provided within a pleat”. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “wherein the plurality of passive circuits each have incrementally larger notches”.

In regards to claim(s) 2, 10 and 12, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 2, the claim recites in line 1 “wherein the passive circuit is”, in line 2 “wherein the notch extends” and in line 3 “a material of the passive circuit”. It is unclear if the recited “passive circuit” is referring to the passive circuit within a pleat of the filter media recited in claim 1 or to one of the plurality of passive circuits recited in claim 1. Also, it is unclear to which notch of the plurality of notches recited in claim 1 line 2 of claim 2 is referring. For the reasons provided above, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: within the pleat of the filter media is”, line 2 “wherein the at least one notch of the passive circuit within the pleat of the filter media extends” and line 3 “a material of the passive circuit within the pleat of the filter media”.

In regards to claim 10, the claim recites in line 1 “wherein the notch is” and in line 2 “over the notch in”. It is unclear to which notch of the plurality of notches recited in claim 1 the aforementioned limitations are referring. For the reasons provided above, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 1 “wherein the at least one notch of the passive circuit within the pleat of the filter media is” and line 2 “over the at least one notch of the passive circuit within the pleat of the filter media in”.  

In regards to claim 12, the claim recites in line 1 “the passive circuit is”. It is unclear if the recited “passive circuit” is referring to the passive circuit within a pleat of the filter media recited in claim 1 or to one of the plurality of passive circuits recited in claim 1. For the reasons provided above, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “the passive circuit within the pleat of the filter media is”.  

In regards to claim 13, the claim recites in line 6 “state of the passive circuit”. It is unclear to which of the plurality of passive circuits line 6 is referring. For the reasons provided above, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “positioning a plurality of passive circuits each of the plurality of passive circuits having at least one notch provided in a circuitry thereof being configured to provide a first state of [[the]] a corresponding passive circuit in a clean state, the plurality of passive circuits each have incrementally larger notches”.

Allowable Subject Matter

Claim(s) 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claims 1 and 13, Yang (KR-2018/0017627-A) teaches a circuit provide in a pleated filter media to monitor the state of the filter media [see Yang fig. 3, par. 0039, par. 0045].
Kinkade (US-8,813,557) teaches a circuit provided in a pleat of a filter media to monitor the state of the filter media [see Kinkade col. 4 L. 48-50, col. 5 L. 62].
However, the cited prior art does not teach by either anticipation or combination the following limitations: wherein a plurality of passive circuits are provided on various locations of the filter element, wherein the plurality of passive circuits each have incrementally larger notches.



In regards to claim 17, claim 17 is allowed.
Yang (KR-2018/0017627-A) teaches a circuit provide in a pleated filter media to monitor the state of the filter media [see Yang fig. 3, par. 0039, par. 0045].
Kinkade (US-8,813,557) teaches a circuit provided in a pleat of a filter media to monitor the state of the filter media [see Kinkade col. 4 L. 48-50, col. 5 L. 62].
However, the cited prior art does not teach by either anticipation or combination the following limitations: wherein a plurality of passive circuits are provided on various locations of the filter element, wherein the plurality of passive circuits each have incrementally larger notches.

Withdrawn Claims

Claims 3-5, 7-8, 11, 14-15 have been withdrawn from consideration. However, claims 3-5, 7-8, 11 and 14 are dependent on independent claims that have allowable subject matter. If the applicant desires to rejoin claims 3-5, 7-8, 11 and 14, the applicant must let the examiner know of this desire in the response to this office action. If the applicant does not desire to rejoin claims 3-5, 7-8 and 14, the applicant must cancel the claims in the response to this office action in order to place the application in condition for allowance.

Claim 15 must be cancelled in the response to this office action in order to place the application in condition for allowance because the claim is not dependent on any of the allowable independent claims.
If the applicant decides to rejoin claims 3-5, 7-8, 11, and 14, the claims must be amended in the following way in order to overcome objections and 112 issues and to place application in condition for allowance.
 
3. (Currently Amended/Rejoined) The filter element monitoring system of claim 1, wherein the first state of the passive circuit within the pleat of the filter media 

4. (Currently Amended/Rejoined) The filter element monitoring system of claim 1, wherein the first state of the passive circuit 

5. (Rejoined) The filter element monitoring system of claim 4, wherein the second signal indicates that the filter element is at or near capacity for holding particulates and that the filter element should be replaced.  

7. (Currently Amended/Rejoined) The filter element monitoring system of claim [[6]] 1, wherein the particular load of particulates on the filter media the pleat of the pleated filter media, wherein the passive circuit within the pleat of the filter media comprises a first side having an open circuit and second side having a conductive material with a fold there between, wherein the 

8. (Currently Amended/Rejoined) The filter element monitoring system of claim [[6]] 1, wherein the particular load of particulates on the filter media the pleat of the pleated filter media, wherein the passive circuit within the pleat of the filter media is located on a sidewall of [[a]] the pleat and a conductive material is located on a opposing sidewall of the pleat, and wherein deformation of the pleat causes the conductive material to contact the passive circuit within the pleat of the filter media and to close the passive circuit within the pleat of the filter media.  

11. (Currently Amended/Rejoined) The filter element monitoring system of claim 10, wherein an amount of particles that forms the bridge causes a change of a frequency of [[the]] a first signal, wherein the frequency of the first signal corresponds to a percentage of maximum load of the filter element or life cycle of the filter element.  

14. (Currently Amended/Rejoined) The method of monitoring a filter element of claim 12, further comprising: measuring a frequency response of at least one of the plurality of s in response to [[the]] a signal of a transmitter; and correlating a plurality of frequencies to a filter media state.  
15. (Cancelled) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANKLIN D BALSECA/Examiner, Art Unit 2685